Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2020 has been entered.
Response to Amendment
The previous rejection of claims 27-37, 41-47, 49-53, 56, and 59-61 under 35 U.S.C. 103 as being unpatentable over McCullough (US 3,098,701) in view of Strachan (US 2009/0234025) is withdrawn in view of applicant’s amendment.
The previous rejection of claims 27-37, 41-47, 49-53, 56-57 and 59 under 35 U.S.C. 103 as being unpatentable over McCullough (US 3,098,701) in view of Zeheb et al (US 5,549,848) is withdrawn in view of applicant’s amendment.
The previous rejection of claims 38-40, 48, 54, 55 and 62 under 35 U.S.C. 103 as being unpatentable over McCullough (US 3,098,701) in view of Strachan (US 2009/0234025) or McCullough (US 3,098,701) in view of Zeheb et al (US 5,549,848) and Canevari (US 3,146,060) is withdrawn in view of applicant’s amendment.
The previous rejection of claim 58 under 35 U.S.C. 103 as being unpatentable over McCullough (US 3,098,701) in view of Strachan (US 2009/0234025) or McCullough (US 3,098,701) in view of Zeheb et al (US 5,549,848) as applied above, further in view of Sosna et al. (US 6,790,910) is withdrawn in view of applicant’s amendment.

Claim Rejections - 35 USC § 103 
Claims 27-56, and 59-66 are rejected under 35 U.S.C. 103 as being unpatentable over McCullough (US 3,098,701) in view of Strachan (US 2009/0234025), Canevari (US 3,146,060) and Li et al (CN100465235, machine translation is used for the rejection purposes).
Regarding claims 27, 31, 34, 38-40, 48-56, and 59-66, McCullough discloses a method of reducing water evaporation losses in open reservoirs and other water storage facilities (title, col 1, ln 10-12), said method comprising: a. providing an evaporation barrier, which is a thin film having a thickness of at least about 0.001 mm (col 4, ln 57-64) and blocks at least 60% of water evaporation from said aqueous phase at a temperature up to about 85°C a reduction in evaporation loss of at least 50% is observed, col 5, ln 17-18), on at least a portion of a top surface of said water, said evaporation barrier including: a water-insoluble plastic, which is a polyethylene having a density of 0.9 to 0.98 g/cc (col 2, ln67-69); and at a concentration of 0.5-40 vol.% of said evaporation barrier (col 3, ln 54-56) of an impermeable solid material, said impermeable solid material is a flake, particle, microballoon, and/or microball, at least 20% of said impermeable solid material remains suspended in said water-insoluble liquid for at least 1 day after being mixed with said water-insoluble polyethylene (carbon black, col 3, ln 40; metallic or metallic oxide particles such as aluminum, copper, bronze, and titanium dioxide, col 3, ln 49-54) ; and adding said evaporation barrier to said water (application to the surface of the water of a plastic material, col 1, ln 25-26).  
Strachan discloses a composition comprising 5-95wt % of a silicone polymer (para 0009) (polydimethylsiloxane-para 0048), greater than zero to 15 wt% of a mineral oil and/or vegetable oil (para 0010) and a surfactant and a method for using said composition for protection of an exposed body water, the method includes the steps of adding the composition to the surface of the water and oC (Dow Corning 200 Fluid).  It would have been obvious to one of ordinary skill in the art before the filling date of the invention to use the composition containing the silicone polymer and/or mineral oil and/or vegetable oil taught by Strachan in place of the plastic film in the method of McCullough, because Strachan discloses that using the silicone polymer and/or mineral oil and/or vegetable oil is more cost effective than using the plastic film for application to a liquid as a protective surface film which reduces the evaporation loss of the liquid for an extended period of time than (para 0003 and 0006).  
McCullough does not disclose the impermeable solid material having an average size of no more than 1 micron.
Li disclose aluminum powders that are coated with organosiloxane (para 0013-0015).  The aluminum powder is in flake shape with a particle size of 100nm-50 microns (para 0019).  It would have been obvious to one of ordinary skill in the art before the filling date of the invention to use the coated aluminum powders taught by Li in place of the aluminum powder of McCullough, because the coated aluminum powders taught by Li have good acid and alkali resistance and water resistance (para 0026).
Canevari discloses using hollow, floating microspheres having an average diameter not greater than 0.5 inch, or in the range 1 to 500 microns (claims 5-6), when coated with surfactants such as silicones that cannot be wetted by water and thus are used as a means for reducing the rate of evaporation of liquid hydrocarbon (col 2, ln 26-62).  These microspheres have a density of less than 1 g/cc (col 1, ln 33-35) and made from polyethylene (col 1, ln 25), which is a transparent plastic.  It would 
Regarding claim 28, McCullough discloses said impermeable solid is present in a sufficient concentration in said evaporation barrier to cover at least 30% of a top surface area of said water (substantially cover the water surface, col 5, ln 54-55).
Regarding claim 29, McCullough discloses said evaporation barrier forms a continuous film on at least a portion of said top surface of said aqueous phase (water, plastic which form the skin, substantially cover the water surface, col 5, ln 54-55), said continuous film has a thickness of at least about 0.001 mm (col 4, ln 57-64).
Regarding claim 30, McCullough discloses said continuous film blocks at least 60% of water evaporation from said aqueous phase at a temperature up to about 85C where said continuous film covers said top surface of said aqueous phase (a reduction in evaporation loss of at least 50% is observed, col 5, ln 17-18).
Regarding claim 32, McCullough discloses said step of adding is by dumping or pumping said evaporation barrier onto or into an aqueous phase and then allowing said evaporation barrier to naturally disperse on said top surface of said aqueous phase (col 5, ln 8-16).

Regarding claim 35, McCullough discloses impermeable solid material is at a concentration of 0.5-25 vol.% of said evaporation barrier (col 3, ln 54-56).
Regarding claim 36, McCullough discloses at least 20% of said impermeable solid material is at least partially retained in said water-insoluble liquid when said evaporation barrier is added to said aqueous phase (col 3, ln 54-56).
Regarding claim 37, McCullough discloses said impermeable solid material includes materials that have a reflectiveness of at least 50% in UV and/or IR ranges (titanium dioxide, col 3, ln 49-54).
Regarding claims 41 and 42, McCullough discloses said impermeable solid material includes one or more reflective materials selected from the group consisting of aluminum, aluminum alloy, magnesium, magnesium alloy, metallized particle, material coated with a reflective pigment, microballoon, coated microballoon, microball, and coated microball (aluminum, col 3, ln 49-54)
Regarding claim 43, McCullough discloses said impermeable solid material includes a reflective material that has a reflectance of at least 75% in the visible wavelengths and at least 50% in the long IR wavelengths (titanium dioxide, col 3, ln 49-54).
Regarding claim 44, McCullough discloses at least a portion of said reflective material degrades by at least 10% within 360 days upon exposure to water, saltwater, or brine at a temperature of at least 90°F (aluminum, col 3, ln 49-54). 

Regarding claim 46, McCullough discloses said impermeable solid material includes one or more materials having a density of greater than 1 g/cc (aluminum, col 3, ln 49-54).
Regarding claim 47, McCullough discloses said impermeable solid material includes one or more materials having a density of no greater than 3 g/cc (aluminum, col 3, ln 49-54).
McCullough and Strachan disclose the water-insoluble liquid and impermeable solid within the claimed ranges.  Claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103, See In re Wertheim 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) and MPEP 2144.05, I.

Claims 27-57, and 59-66 are rejected under 35 U.S.C. 103 as being unpatentable over McCullough (US 3,098,701) in view of Zeheb et al (US 5,549,848), Canevari (US 3,146,060) and Li et al (CN100465235, machine translation is used for the rejection purposes).
Regarding claims 27, 31, 34, 38-40, 48-57, and 59-66, McCullough discloses a method of reducing water evaporation losses in open reservoirs and other water storage facilities (title, col 1, ln 10-12), said method comprising: a. providing an evaporation barrier, which is a thin film having a thickness of at least about 0.001 mm (col 4, ln 57-64) and blocks at least 60% of water evaporation from said aqueous phase at a temperature up to about 85°C a reduction in evaporation loss of at least 50% is observed, col 5, ln 17-18), on at least a portion of a top surface of said water, said evaporation barrier including: a water-insoluble plastic, which is a polyethylene having a density of 0.9 to 0.98 g/cc (col 2, ln67-69); and at a concentration of 0.5-40 vol.% of said evaporation barrier (col 3, ln 54-56) of an impermeable solid material , said impermeable solid material is a flake, particle, microballoon, and/or 
McCullough does not disclose the impermeable solid material having an average size of no more than 1 micron.
Li disclose aluminum powders that are coated with organosiloxane (para 0013-0015).  The aluminum powder is in flake shape with a particle size of 100nm-50 microns (para 0019).  It would have been obvious to one of ordinary skill in the art before the filling date of the invention to use the coated aluminum powders taught by Li in place of the aluminum powder of McCullough, because the coated aluminum powders taught by Li have good acid and alkali resistance and water resistance (para 0026).
Canevari discloses using hollow, floating microspheres having an average diameter not greater than 0.5 inch, or in the range 1 to 500 microns (claims 5-6), when coated with surfactants such as silicones that cannot be wetted by water and thus are used as a means for reducing the rate of 
Regarding claim 28, McCullough discloses said impermeable solid is present in a sufficient concentration in said evaporation barrier to cover at least 30% of a top surface area of said water (substantially cover the water surface, col 5, ln 54-55).
Regarding claim 29, McCullough discloses said evaporation barrier forms a continuous film on at least a portion of said top surface of said aqueous phase (water, plastic which form the skin, substantially cover the water surface, col 5, ln 54-55), said continuous film has a thickness of at least about 0.001 mm (col 4, ln 57-64).
Regarding claim 30, McCullough discloses said continuous film blocks at least 60% of water evaporation from said aqueous phase at a temperature up to about 85C where said continuous film covers said top surface of said aqueous phase (a reduction in evaporation loss of at least 50% is observed, col 5, ln 17-18).

Regarding claim 33, McCullough discloses blending water-insoluble liquid with said impermeable solid material but does not disclose blending by mixing processes selected form the group consisting of shear mixing, vortex mixing, and ultrasound mixing.  However, these type of mixing are well known in the art for use to mix solid into liquid.  It would have been obvious to one of ordinary skill in the art to blending water-insoluble liquid with said impermeable solid material of McCullough using shear mixing, vortex mixing, and ultrasound mixing in order to uniformly mix impermeable solid material into water-insoluble liquid.
Regarding claim 35, McCullough discloses impermeable solid material is at a concentration of 0.5-25 vol.% of said evaporation barrier (col 3, ln 54-56).
Regarding claim 36, McCullough discloses at least 20% of said impermeable solid material is at least partially retained in said water-insoluble liquid when said evaporation barrier is added to said aqueous phase (col 3, ln 54-56).
Regarding claim 37, McCullough discloses said impermeable solid material includes materials that have a reflectiveness of at least 50% in UV and/or IR ranges (titanium dioxide, col 3, ln 49-54).
Regarding claims 41 and 42, McCullough discloses said impermeable solid material includes one or more reflective materials selected from the group consisting of aluminum, aluminum alloy, magnesium, magnesium alloy, metallized particle, material coated with a reflective pigment, microballoon, coated microballoon, microball, and coated microball (aluminum, col 3, ln 49-54)
Regarding claim 43, McCullough discloses said impermeable solid material includes a reflective material that has a reflectance of at least 75% in the visible wavelengths and at least 50% in the long IR wavelengths (titanium dioxide, col 3, ln 49-54).

Regarding claim 45, McCullough discloses the impermeable solid at least partially reacts in the aqueous phase to produce gas bubbles on an outer surface of said impermeable solid which creates additional buoyancy of said impermeable solid in the aqueous phase (aluminum, col 3, ln 49-54).
Regarding claim 46, McCullough discloses said impermeable solid material includes one or more materials having a density of greater than 1 g/cc (aluminum, col 3, ln 49-54).
Regarding claim 47, McCullough discloses said impermeable solid material includes one or more materials having a density of no greater than 3 g/cc (aluminum, col 3, ln 49-54).
McCullough and Zeheb disclose the water-insoluble liquid and impermeable solid within the claimed ranges.  Claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103, See In re Wertheim 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) and MPEP 2144.05, I.
Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over McCullough (US 3,098,701) in view of Strachan (US 2009/0234025) and Canevari (US 3,146,060) and Li et al (CN100465235, machine translation is used for the rejection purposes) or McCullough (US 3,098,701) in view of Zeheb et al (US 5,549,848) and Canevari (US 3,146,060) and Li et al (CN100465235, machine translation is used for the rejection purposes) as applied above, further in view of Sosna et al. (US 6,790,910).
McCullough in view of Strachan and Canevari or Zeheb and Canevari discloses a method of reducing water evaporation losses in open reservoirs and other water storage facilities as described above and is incorporated herein by reference.  Sosna discloses antimicrobial polymer used in a process for eliminating/reducing biofouling in water systems (abstract),  wherein the antimicrobial polymer is 
Response to Arguments
Applicant’s arguments filed 10/13/2020 have been considered but are moot because the arguments do not apply to the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDUNG D NGUYEN whose telephone number is (571)270-5455.  The examiner can normally be reached on M-Th: 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/HAIDUNG D NGUYEN/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

1/26/2021